Citation Nr: 1122967	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  

This appeal arises from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Acute renal failure was first diagnosed in November 2004.  

2.  The Veteran's kidney disease was not proximately due to or caused by any service-connected disorder.  


CONCLUSION OF LAW

The criteria for service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1110, § 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claim for service connection in June 2008.  The RO sent him a letter in June 2008 which informed him of what was still needed from him, how VA could help, what the evidence must show to support his claim, and how he could help with his claim.  

The medical records identified by the Veteran were obtained.  A VA examination and a medical opinion were obtained.  The Veteran has not identified any additional relevant evidence.  

No further notice to the Veteran or assistance with his claim is necessary.  


SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including nephritis and cardiovascular renal disease, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

Factual Background.  A September 1984 rating decision granted service connection for status post laminectomy of the cervical spine, rated as 40 percent disabling.  

In June 2008, the Veteran filed his claim for service connection for kidney disease which he contended was secondary to treatment for his service-connected cervical disorder.  He asserted that taking Ibuprofen for his neck pain caused him to develop kidney failure.  

Service medical records do not include any references to, or treatment for any kidney disorder in service.  

There are no records of treatment for kidney disease dated within one year of the Veteran's separation from the service in July 1961.  

VA records dating from 1997 to the present do not include any treatment for cervical pain.  The only history given for treatment of pain, is low back pain.  

The first documentation of kidney disease appears in November 2004 records from Halifax Medical Center.  Four weeks prior to admission the Veteran had developed an upper respiratory infection which was treated with Levaquin.  He then developed kidney pain and was subsequently treated for a urinary tract infection.  His symptoms did not improve and his condition continued to deteriorate.  He had a history of arthritis for which he was taking Ibuprofen for the past six months, using 800 milligrams four times per day.  A renal consult produced the following assessment:

Acute renal failure which is advanced in nature possibly nonsteriodal anti-inflammatory drug use, induced nephritic syndrome.  Possible membranous nephropathy, rule out acute papillary necrosis and acute tubal necrosis as well.  Allergic interstitial nephritis due to nonsteriodal anti-inflammatory drug use is also another possibility.  Rule out underlying vasculitis with a history of hematuria as well.  

A pathology report in November 2004 included a clinical history of "Acute renal failure. ? Secondary to NSAID."  The final diagnoses from the kidney biopsy were "necrotizing and crescentic pauci-immune glomerulonephritis; and necrotizing arteritis with focal fibrinoid necrosis."  Relevant discharge diagnosis in December 2004 was "rapidly progressive crescentic glomerulonephritis, stable, patient currently on hemodialysis..."  

May 2005 VA records indicate the Veteran developed end stage renal failure (ESRF) due to Wegener's granulomatosis.  

The Veteran submitted a February 2009 letter from a private physician, which reads in part as follows: 

(The Veteran) is a patient of mine who had a kidney transplant in April 2006.  (The Veteran) took a lot of nonsteriodal anti-inflammatory agent, Ibuprofen, up to 2400 milligrams a day for several years, prescribed by VA Clinic.  He has taken this medication for chronic pain problem.  Eventually, he started having renal failure and required hemodialysis in 2005 until he received kidney transplant on 04/20/2006.  Long term use of NSAIDS led to renal failure together with complications of polyarteritis.  He has otherwise followed good health habits including nonsmoking for 40 years, no alcohol intake for 40 years.... Long term use of ibuprofen is a factor in his chronic kidney disease.  

In February 2009, the Veteran was examined by VA.  His records from VA and private medical facilities and providers were reviewed.  The VA physician was asked whether the Veteran's kidney disease was due to or a result of treatment used for the Veteran's service connected cervical spine disability.  The VA physician stated it was "less likely as not (less than 50/50 probability)" that the kidney disease was caused by or the result of treatment used for the cervical spine disability.  The physician explained that the Veteran was diagnosed with microscopic polyarteritis (MPA) with positive rheumatoid factor and P-ANCA, and a renal biopsy showed necrotizing and crescenteric glomerulonephritis.  His private medical records over and over again stated the Veteran developed end stage renal disease (ESRD) due to his MPA.  Although the physician acknowledged that the cause of MPA is unknown at this time, enough is known about a few types of vasculitides to allow a description in general terms how MPA affects the body, and that MPA is clearly a disorder that is mediated by the immune system.  Given that, it was concluded MPA is less likely related to NSAIDS/medication used for status post laminectomy of the cervical spine.  

Analysis.  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service medical records are negative for treatment for, or a diagnosis of any disorder of the kidneys.  There is no evidence of a kidney disease within one year of the veteran's separation from active service in 1961.  The evidence does not support finding service connection should be granted for any kidney disorder, on a direct basis.  38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran's primary contention is that his treatment for his service connected cervical spine disability caused his kidney disability, and in this regard, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

The Veteran contends the February 2009 letter from his physician supports this theory of entitlement as well as the records from the renal consult accomplished during his November 2004 hospitalization.  The renal consult records, however, reflect only that it was considered a possibility his kidney disease was due to medication use, which possibility was contemplated prior to the kidney biopsy and pathology report.  Significantly, the kidney biopsy and pathology report show a diagnosis of  necrotizing and crescentic pauci-immune glomerulonephritis; and necrotizing arteritis with focal fibrinoid necrosis, with a similar diagnosis at hospital discharge.  They clearly do not reflect the conclusion the Veteran's kidney failure was attributed to use of NSAIDS.  It is clear from reading the consult report and history that the role of NSAIDS in the development of renal disease was only one theory being considered.  Thus, those entries in the medical records dated prior to the pathology report of November 2004 which considered the "possibility" that NSAIDS played a role are of no probative value.  

As to the February 2009 letter from his private physician, it must be observed that this physician does not provide any basis for his conclusion that NSAIDS played a role in the development of renal failure, and does not refer to, or explain, the diagnosis in the pathology report which attributed the kidney disease to necrotizing and crescentic pauci-immune glomerulonephritis; and necrotizing arteritis with focal fibrinoid necrosis.  He also does not explain why the records dated after the pathology report do not attribute the Veteran's kidney disease to NSAID use.  Fundamentally, as well, this letter does not describe the NSAID use was for service connected disability.  It simply asserts a several year prescription of NSAID by VA.  As mentioned above, the VA records do not reflect treatment provided for the cervical spine, but rather, the Veteran's complaints were of the lumbar spine.  Moreover, there is an inconsistency in the evidence as to the length of time when NSAID's were used, with this opinion provider asserting it was for years, where the records from the November 2004 hospitalization, indicated it had only been six months.  Given these facts, this letter is accorded little probative value.  

As to the Veteran's assertions concerning a link between his kidney disease, and treatment for his cervical spine, he has not presented any evidence which indicates he has any special knowledge, education or training which would qualify him to diagnose a kidney disorder or to be qualified to attribute it to anything.  38 C.F.R. § 3.159 (2010).  Further, the Board notes the Veteran has asserted in his substantive appeal, that no kidney biopsy was performed.  However, records from his November 2004 hospitalization include a kidney biopsy and subsequent pathology report.  Thus, the Veteran's familiarity with his own medical records is not to be relied upon, as he has demonstrated he is not aware of pertinent testing and pathology results.  Accordingly, his assertions concerning this theory of entitlement are not accorded any probative value.  

The Board places the greatest weight on the records from the Veteran's 2004 hospitalization and concurrent pathology report, together with the opinion of the VA physician.  They are consistent with each other, and the VA physician explained that the connection between the immune system and MPA was recognized.  As these either show outright (as in the case of the final hospital records), the Veteran's kidney disease was considered due to something other than his medication use, or that it was unlikely due to his medication use, (as in the case of the VA medical opinion), the preponderance of the evidence is against the claim for service connection for kidney disease.  


ORDER

Service connection for kidney disease is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


